Citation Nr: 1759479	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-17 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to June 1987, November 1990 to July 1991, and from January 2003 to July 2004, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

During the course of the Veteran's appeal, the RO awarded service connection for ventral hernia with incisional hernia, representing a full grant of the matter previously on appeal.  Accordingly, it is no longer before the Board.

In April 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

With respect to the service connection claim for hypertension, GERD, and hearing loss, the Board acknowledges that these claims were initially denied in an unappealed June 2006 rating decision. However, in December 2014 and March 2016, the Veteran submitted copies of service treatment records for his period of active service from January 2003 to July 2004, some of which were not previously of record at the time of the prior rating decision.  In accordance with 38 C.F.R. §  3.156(c), these claims must be reconsidered on the merits the claims rather than treating the claim as an application to reopen.  See 38 C.F.R. § 3.156(c) (noting that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim).  Accordingly, the Board has characterized these claims as noted on the title page, and will consider these claims on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Upon review of the claims file, the Board believes that additional development on the claims on appeal is warranted.

Hypertension

The Veteran contends that he is entitled to service connection for hypertension, as he believes that the disability had its onset in service.

Service treatment records also include records from the Veteran's period of Reserve service.  On January 1996 5-year physical, a blood pressure reading of 130/90 and recheck findings of 132/100, 140/90 and 128/80 were indicated.  It was noted that the Veteran had a positive family history for hypertension and was counseled on his diet.  Those records also include a July 1996 report reflects assessment of mildly high blood pressure.

The Veteran has also submitted treatment records from his period of active service from January 2003 to July 2004.  Those records include a May 2003 repot noting a past medical history of hypertension.  A  September 2003 report notes poorly-controlled hypertension and indication that the Veteran was on medication for high blood pressure.  Post-service VA treatment records, including a report dated in July 2014, note assessment of hypertension.

The Board observes that the Veteran has not been afforded a VA examination to determine the likely onset of the Veteran's hypertension or etiology of the claimed disability, to include consideration of whether the disability preexisted service and was aggravated therein.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Given the notation of hypertension with a possible onset or aggravation during active service, the Veteran's report of onset and continuing hypertension since service, and post-service assessment of hypertension, the Board believes that a medical examination with opinion on the nature and etiology of the claimed disability is necessary to resolve the claim.

GERD

The Veteran contends that he is entitled to service connection for GERD, as he believes that the disability was aggravated in service and increased in frequency during his active service in 2003 and 2004.

The Board notes that the records of treatment from the Veteran's first two periods of service include a November 1985 report of medical history noting history of gastroenteritis, but not gastritis or GERD.  A January 1996 Army Reserve report of medical history includes notation of gastritis in 1984. These treatment records otherwise include no complaint, finding, or diagnosis with respect to GERD.

Following these periods of active service, the Veteran was seen for complaint of epigastric pain in 2002.  A private treatment records dated in November 2002 reflects assessment of GERD.  A December 2002 report reflects assessment of reflux complaints and mid-epigastric pain.  The examiner suspected that he might be experiencing symptoms of gastroesophageal reflux, gastritis, or peptic ulcer disease.

During the Veteran's third period of active service, an April 2003 report reflects that the Veteran was seen for acid reflux. He was assessed with H. Pylori/GERD.

Post-service treatment records reflect continued assessment of GERD.

Additional laws and regulations apply when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, there is indication of earlier, pre-service onset of GERD, but it was not noted at entrance into service in 1985 (which notes gastroenteritis only), and there is no other entrance examination for the other periods of active service.

The Veteran has not been afforded an examination to determine whether the Veteran's GERD or any other related disorder clearly and unmistakably pre-existed service, and if so, whether it was aggravated therein.  Given the foregoing, such an examination is warranted.

Hearing Loss and Tinnitus

Finally, with respect to the claimed bilateral hearing loss disability and tinnitus, the Veteran has expressed that these disabilities are related to his in-service noise exposure, to include during his active duty and Reserve service.

With respect to the claimed hearing loss disability, service treatment records include a deployment discharge examination dated in June 1991.  On that audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
35
LEFT
20
20
15
30
35

A reference audiogram with these findings notes that the Veteran was routinely exposed to hazardous noise.

A January 1996 5-year physical for the Army Reserve reflects that, on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
30
40
LEFT
20
20
10
30
40

A May 2001 physical for the Army Reserve reflects that, on audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
30
40
LEFT
25
20
15
35
40

An assessment of high frequency hearing loss was indicated.

Post-service VA treatment records reflect assessment of hearing loss and tinnitus, and indicate that the Veteran wore hearing aids.

In this case, there is notation of high frequency hearing loss while the Veteran was in Reserve service.  In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24).

For purposes of 38 U.S.C. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  Thus, the cumulative effects of acoustic trauma during ACDUTRA and INACDUTRA service may be deemed an injury for service connection purposes.

Again, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed bilateral hearing loss and tinnitus.  Given that the record reflects current hearing loss disability and tinnitus, with possibility that the disabilities were incurred in or aggravated by service, to include his Reserve service, the Board believes that such an examination is warranted.

The Board notes that the Veteran has specifically indicated that noise exposure during his Reserve service contributed to his noise exposure.  However, while service personnel records are associated with the claims file, particular periods of ACDUTRA and INACDUTRA have not been verified.  Efforts to verify such service should be undertaken while the matter is on remand.

In addition, while the Veteran has submitted copies of service treatment records for his period of active service from January 2003 to July 2004, it is unclear as to whether these records are complete.  The Records Management Center (RMC) has indicated that these records are unavailable.  While on remand, efforts to obtain these records from all potential sources should be obtained, and if not found, a formal finding as to their unavailability should be prepared and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records.

2.  The AOJ should undertake appropriate development to verify the Veteran's service in the Army Reserve and any additional periods of ACDUTRA, INACTRUTRA or active duty during this timeframe.  All service personnel and treatment records from the Veteran's Reserve service should be obtained and associated with the claims file.  All efforts in this regard should be documented in the claims file.

In particular, the AOJ should attempt to obtain records of treatment from the Veteran's period of active service from January 2003 to July 2004 from all potential sources, to include the RMC, the Veteran's Reserve component, and the Defense Personnel Records Informational Retrieval System.  All efforts in this regard should be documented in the claims file, and if these records are unavailable, a memorandum should be prepared and associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hypertension. Any indicated tests should be accomplished. The examiner should review the record prior to examination.  

The examiner should identify whether the Veteran has hypertension and determine the likely onset of the disability.

In particular, the examiner should state whether the Veteran's hypertension clearly and unmistakably preexisted any period of active service.  If the examiner determines that the disorder preexisted service, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension first manifest during any period of active duty service or within one year of discharge thereof, or is otherwise medically related to service.

In providing the requested opinion, the examiner is asked to consider and address the January 1996 and July 1996 reserve service report noting mildly high blood pressure and September 2003 in-service treatment records indicating assessment of hypertension and use of blood pressure medication.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed GERD.  The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should state whether the Veteran's GERD or any related disorder clearly and unmistakably preexisted any period of active service.  If the examiner determines that the disorder preexisted service, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If GERD is determined to be not preexisting, the examiner should state whether it is at least as likely as not the disorder had its onset in service, or is otherwise causally or etiologically related to the Veteran's service.

In providing the requested opinion, the examiner is asked to consider and address the Veteran's service treatment records, including the 1996 notation of gastritis in 1984, as well as the 2002 private treatment records indicating the possibility of GERD, gastritis and peptic ulcer.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should also schedule the Veteran for examination pertaining to the claimed bilateral hearing loss and tinnitus.  The entire claims file must be made available to the designated examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Hearing loss- The examiner should identify whether the Veteran has a hearing loss disability for VA purposes.  The examiner should state whether hearing loss clearly and unmistakably existed prior to any period active service.  If the examiner determines that a hearing loss disability preexisted service, he or she should state whether there was an increase in the disability during any period of active service.

If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If not, the examiner should indicate whether the Veteran's hearing loss disability at least at likely has not had its onset in or is otherwise related to a period of active service, to include his cumulative noise exposure during active service as well as periods of ACDUTRA or INACDUTRA with the Army Reserve.

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records and Reserve service records, including all audiometric findings, with indication of high frequency hearing loss in 1996 and 2001.

Tinnitus-The examiner should identify whether the Veteran has tinnitus.  Then the examiner should indicate whether the Veteran's tinnitus at least at likely has not had its onset in or is otherwise related to a period of active service, to include his cumulative noise exposure during active service, as well as periods of ACDUTRA or INACDUTRA with the Army Reserves.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

6.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




